t c memo united_states tax_court john hobart zentmyer petitioner v commissioner of internal revenue respondent docket no filed date john hobart zentmyer pro_se monica i cendejas for respondent memorandum opinion jacobs judge petitioner failed to file a federal_income_tax return or pay income_tax for after petitioner was convicted of income_tax evasion among other things and served time in prison the internal_revenue_service irs prepared a substitute for return on date the irs mailed petitioner a notice_of_deficiency for on date petitioner filed a petition in this court using the standard form provided by the court petitioner filled in all of the lines on the form and attached a document as his petition on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted motion to dismiss under rule on date the court ordered petitioner to state his objections to respondent’s motion to dismiss or file an amended petition containing clear and concise assignments of each and every error that petitioner alleges to have been committed by respondent by date on date petitioner sent a document to the court which incorporated his amended petition reply to respondent’s motion to dismiss and motion for partial summary_judgment the court separated this document into its three component elements the amended petition was filed as of date the reply to respondent’s motion to dismiss and the motion for summary_judgment were filed date on date respondent filed a first supplemental motion to dismiss for failure to state a claim upon which relief can be granted supplemental motion to dismiss on date petitioner filed a response to respondent’s supplemental motion to dismiss finally on date petitioner filed a motion for judgment on the pleadings for the reasons stated infra we will grant respondent’s motion to dismiss as supplemented by respondent’s supplemental motion to dismiss and deny as moot petitioner’s motion for partial summary_judgment and his motion for judgment on the pleadings unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure background the following facts are not in dispute and are derived from the pleadings the parties’ motions and supporting exhibits attached thereto the facts are stated solely for purposes of deciding the motions before us see 110_tc_140 98_tc_518 aff’d 17_f3d_965 7th cir at the time petitioner filed his petition he resided in california in the notice_of_deficiency respondent determined an income_tax deficiency of dollar_figure a sec_6651 addition_to_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6654 addition_to_tax of dollar_figure the deficiency in tax is related to petitioner’s conviction in the u s district_court for the central district of california on date petitioner was convicted of one count of making a false statement to a financial_institution in violation of title u s c sec_1014 one count of income_tax evasion in violation of sec_7201 and multiple counts of structuring financial transactions in violation of title u s c sec a and d petitioner was sentenced to months in prison and inter alia ordered to pay tax restitution of dollar_figure to the united_states pursuant to the terms of u s c sec f a petitioner makes his views clear on the first page of his petition wherein he states t his notice_of_deficiency shows an adjustment to a conclusion of law predicated on what appears to be respondent’s implication that in petitioner received a certain amount of something and then claims that this adjustment resulted in a deficiency attributed to petitioner one can only speculate about whether there might have been a worker bee in a particular federal office who led to this adjustment suddenly popping up after a period of more than years had elapsed but this revelation is of no consequence because petitioner’s instant challenge shifts the burden_of_proof to respondent such that the notice is void unless respondent can validate the purported deficiency thereafter petitioner criticizes the notice_of_deficiency asserting that it is inadequate as a matter of law 1petitioner’s conviction was entered on date we determined that you owe is not legal support for the imposition of the purported tax but merely shows that respondent went through the motions to satisfy itself that petitioner is in arrears how we figured the deficiency is not legal support for the amount due but is merely a statement which implies that respondent used certain statute s that set forth the various formulae used for its calculations amount due is not legal support for the exaction from petitioner’s personal_property but is merely the amount determined by respondent’s unsupported calculations in elaborating his position petitioner includes numerous arguments first petitioner asserts that the notice_of_deficiency is inadequate because the laws that led to the irs’ conclusions are nowhere to be found in respondent’s notice next petitioner asserts that the irs failed to define the adjustments determined in the notice_of_deficiency these adjustments appear to be the result of respondent’s belief that petitioner is somehow culpable because he had received dollar_figure un-denominated things id nowhere in this form 4549-a is there any definitive statement as to what these things might be but whatever they are the end result is that purportedly petitioner is supposed to supply dollar_figure of them to the government in the temporal realm the real world one cannot receive an abstraction one can only receive actual physical objects all of which are classified as personal_property and further denominated by name such as tennis ball or dollar bill respondent’s notice appears to imply that petitioner received a certain number of un-denominated physical items as can be inferred from the numbers therein alleging various amounts if this assumption is accurate it forms the only antecedent fact in the entire instant matter sic according to respondent petitioner received dollar_figure items of un-denominated personal_property the total adjustments this implication and all other assertions in respondent’s notice are conclusions of law not stipulations of fact which appear to have been derived from the application of undisclosed law to the singular factual implication that petitioner received a certain amount of personal_property third petitioner asserts that in the notice_of_deficiency the irs failed to define the tax determined there are only three logical options for creating an arrearage traceable to the receipt of personal_property a tax on the value of the property received an excise on the event of the receipt or a tax on the increase in net_worth of the recipient respondent’s notice does not disclose which of these three options is the basis for the purported amount due from petitioner or whether respondent chose another option based on logic but regardless sic of what respondent believes is being taxed the notice does not disclose the specific statutes that purportedly support the tax itself or the amount respondent claims is due fourth petitioner asserts that the irs’ aforementioned failures signify that the irs is taxing only an undefined abstraction without specifically defining as opposed to merely labeling sic what is being taxed respondent is claiming that an undefined abstraction is taxable and asking petitioner and this court to assume without that it truly is taxable therefore to satisfy respondent’s burden_of_proof by at least attempting to legitimize the amount due and regardless of the legal basis respondent believes supports this amount or what respondent believes is being taxed respondent must disclose the statute or case law that defines legally rather than merely labels what respondent claims is being taxed and the statute that imposes a tax on what has just been defined fifth petitioner asserts that the statutes disclosed in the notice_of_deficiency involve only penalties and interest there are no statutes disclosed that support respondent’s legal conclusions about what respondent is purporting to tax why respondent believes that whatever is being taxed is taxable or that require petitioner to supply any of his personal_property to the government petitioner further asserts that the penalties imposed would apply only if petitioner were required to file a tax_return and that respondent has failed to make such a showing finally petitioner asserts that the form 4549-a income_tax examination changes attached to the notice_of_deficiency is in error because his last name was misspelled as zentmeyer and consequently he john zentmyer was never a party to the examination respondent did not file an answer to the petition rather as stated supra p respondent filed a motion to dismiss in his motion respondent asserts that the petition does not meet the requirements of rule b and that p etitioner’s disjointed filing raises several frivolous arguments and that his contentions bear no merit with regard to whether the determinations set forth in the notice_of_deficiency are erroneous thus respondent concludes t he document filed as the petition does not comply with the rules of the tax_court as to the form and content of the petition and fails to state a claim upon which relief can be granted in his amended petition petitioner states b in accordance with t c rule b petitioner assigns the following single dispositive error to respondent’s notice respondent has already admitted in error his belief that petitioner received income in his answering mtd respondent states n owhere in the petition does petitioner state any facts indicating that he did not receive the income that is the subject of the notice_of_deficiency mtd pincite c with this statement respondent admits that he has not alleged facts in his form 4549-a because he knows or certainly should know that petitioner could not have received income because as a matter of law no one has ever received income continuing petitioner states respondent appears to believe that the legal definition of income is everything that comes in but the u s supreme court put this definition on the ash heap of mistaken beliefs many years ago with the definition of income that remains legally valid today and that is binding precedent for the instant case ‘income may be defined as the gain derived from capital from labor the work of a company’s employees or from both combined ’ provided it be understood to include profit gained through a sale or conversion of capital assets --252_us_189 in his supplemental motion to dismiss respondent asserts that s imilar to the original petition petitioner fails to state any facts indicating that he did not receive the income that is the subject of the notice_of_deficiency and indeed that the amended petition surpasses the original petition in raising frivolous arguments in his response to respondent’s supplemental motion to dismiss petitioner asserts that r espondent admitted that petitioner received income in his original motion to dismiss mtd pincite which satisfies the rule b format however the legal reasoning behind this conclusion appears to have escaped respondent’s attention therefore petitioner will again explain it but with more detail and legal authority petitioner argues although respondent is attempting to collect an un-apportioned direct_tax by re-naming petitioner’s personal_property income and then taxing this purported income rather than the underlying property his form 4549-a contains no facts or law with which to support either his methodology or his calculations therefore as petitioner stated in his earlier submissions and re-states here with no facts or law to support respondent’s calculations they cannot be correct as a matter of law petitioner maintains that income is classified as an abstractions sic because it has no mass shape or color which means that income is incapable of being received and he concludes respondent’s all-encompassing claim that wages are income may be true for some recipients under some circumstances but lower court decisions that ignore the supreme court’s binding definition of the generic term income do not have the force of law except for the cases in which they were issued discussion the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error rule a 290_us_111 in challenging the commissioner’s determination a petition filed by a taxpayer should be simple concise and direct rule b the petition must provide the basis on which the taxpayer disagrees with the determinations supporting facts and a prayer setting forth the relief sought rule b specifically rule b requires that the petition provide c lear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability any issue not raised in the assignments of error shall be deemed to be conceded while we construe all pleadings to do substantial justice rule d we may dismiss a petition for failure to state a claim upon which relief can be granted under rule dismissal for failure to state a claim is appropriate where even if all of the allegations contained in a pleading are true a claim fails as a matter of law see 515_f3d_224 3d cir 139_tc_299 aff’d 550_fedappx_10 d c cir upon review of petitioner’s petition and his amended petition we find that no justiciable issue has been raised consequently we will grant respondent’s motion to dismiss as supplemented petitioner has failed to assert any error in the notice_of_deficiency instead he has drafted a rambling collection of tax-protester arguments as has been said on many occasions by many courts we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see 774_f2d_932 9th cir nonetheless in the hope that this opinion may deter individuals from raising these points in the future we will briefly address petitioner’s assertions most of petitioner’s assertions may be grouped into two categories the notice_of_deficiency did not spell out the laws under which the determinations were made and the irs’ determinations were undefined abstractions and petitioner was unable to determine whether he owed a dollar or a tennis ball with respect to the first group of assertions we have held that it is not necessary to include a statutory citation for each adjustment 127_tc_200 citing 78_tc_646 aff’d 521_f3d_1289 10th cir with respect to the second group of assertions we cannot help but observe that these are quintessential examples of frivolous arguments the form 886-a explanation of items attached to the notice_of_deficiency clearly includes u s dollar symbols ie dollar_figure and it is obvious to any reasonable person what the irs’ deficiency determination is income is not an abstraction were we to accept petitioner’s position the 16th amendment authorizing the income_tax would be meaningless petitioner’s final assertion--that the form 4549-a attached to the notice_of_deficiency is addressed to john zentmeyer rather than petitioner john zentmyer--is also frivolous the spelling of petitioner’s surname on the form is obviously a typographical error petitioner’s amended petition is no better than the original petition petitioner asserts that not only did he not receive income but as a matter of law no one has ever received income citing the supreme court’s holding in 252_us_189 in macomber the supreme court decided that a shareholder-taxpayer did not realize gain on the receipt of a stock_dividend the court did not hold that no one has ever received income indeed in 348_us_426 the supreme court emphatically held that the definition of income in macomber was not meant to provide a touchstone to all future gross_income questions in other words the supreme court said that macomber does not hold what petitioner claims it holds the code provides that gross_income includes all income from whatever source derived unless excluded by law sec_61 434_us_77 commissioner v glenshaw glass co u s pincite to conclude we find that petitioner has failed to raise a justiciable issue in his petition we therefore will grant respondent’s motion to dismiss filed date as supplemented by respondent’s supplemental motion to dismiss filed date and dismiss petitioner’s petition finally we will deny as moot petitioner’s motion for partial summary_judgment as well as petitioner’s motion for judgment on the pleadings we caution petitioner that raising frivolous arguments similar to the ones herein in the future may subject him to penalties imposed by the court see sec_6673 in the light of the foregoing an appropriate order and order of dismissal will be entered
